                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

RICHARD LEODORO URBINA,

                   Petitioner,
                                                   Case No. 19-cv-10728
      v.                                           Hon. Matthew F. Leitman

J. A. TERRIS, WARDEN,

               Respondent
__________________________________________________________________/

                                  JUDGMENT

      The above entitled matter having come before the Court on a petition for a

writ of habeas corpus, Honorable Matthew F. Leitman, a United States District Court

Judge, presiding, and in accordance with the Order entered on April 15, 2019,

      The petition for a writ of habeas corpus is DENIED and DISMISSED

WITHOUT PREJUDICE.


                                            DAVID J. WEAVER
                                            CLERK OF THE COURT

APPROVED:                                   BY: s/Holly A. Monda
                                                  DEPUTY CLERK
s/Matthew F. Leitman
MATTHEW F. LEITMAN
UNITED STATES DISTRICT JUDGE


Dated: April 15, 2019
Flint, Michigan
